ORDER RIORDAN, Justice. This matter was brought to the Supreme Court on Certiorari after a summary reversal by the Court of Appeals. The Court of Appeals relied on its decision in State v. Jones, 96 N.M.App. 18, 627 P.2d 413 (1980). State v. Jones, 96 N.M. 14, 627 P.2d 409 has been reversed by the Supreme Court in Cause No. 13,221 (filed January 26, 1981). This case is remanded to the Court of Appeals for reconsideration of the appeal in light of the decision of State v. Jones and the holding therein. IT IS ORDERED. EASLEY, C. J., SOSA, Senior Justice, and PAYNE and FEDERICI, JJ., concur.